Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    27-APR-2020
                                                    08:12 AM
                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                      ECKARD BRANDES, INC.,
                 Respondent/Appellant-Appellee,

                                vs.

         DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS,
                 Respondent/Appellee-Appellee,

                                and

                           SCOTT FOYT,
                Petitioner/Intervenor-Appellant.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP NO. XX-XXXXXXX; CIV. NO. 18-1-0011)

                       ORDER OF CORRECTION
                        (By:   McKenna, J.)

    IT IS HEREBY ORDERED that the Opinion of the Court, filed

April 20, 2020, is corrected as follows.

    1.   Footnote 3 on page 6 is renumbered as footnote 5.

    2.   Footnote 4 on page 7 is renumbered as footnote 6.

    3.   Footnote 4 on page 10 is renumbered as footnote 7.

    4.   Footnote 5 on page 16 is renumbered as footnote 8.

    5.   Footnote 6 on page 18 is renumbered as footnote 9.

    6.   Footnote 7 on page 19 is renumbered as footnote 10.
    7.    Footnote 8 on page 21 is renumbered as footnote 11.

    8.    Footnotes 9 and 10 on page 22 are renumbered as

footnotes 12 and 13, respectively.

    9.    Footnote 11 on page 24 is renumbered as footnote 14.

    10.   Footnote 12 on page 25 is renumbered as footnote 15.

    11.   On page 25, in the sixth line in the footnotes, the

reference to “note 13” is changed to read “note 16.”

    12.    Footnote 13 on page 26 is renumbered as footnote 16.

    The Clerk of the Court is directed to take all necessary

steps to notify the publishing agencies of these changes.

    DATED:    Honolulu, Hawaiʻi, April 27, 2020.
                               /s/ Sabrina S. McKenna
                               Associate Justice




                                 2